DETAILED ACTION
Election/Restrictions
Applicant’s election of Group I and 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
(NCI8) as the elected species for the compound and age related macular degeneration as the species for the ocular disease in the reply filed on 01/19/2021 is acknowledged. Applicant made the certifying statement demonstrating that the newly added and amended claims sufficiently correspond to the allowable/patentable claims in the application filed in the PPH 2.0 participating office as required in the PPH agreement. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Upon review, the elected compound is expanded to include
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
, 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
, 
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
, 
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
, 
    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
, and 
    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
. 
The elected ocular condition was expanded to include glaucoma.


Status of Application
Applicant has elected Group I in response to restriction requirement and elected the species 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
(NCI8) as the elected species for the compound and age related macular degeneration as the species for the ocular disease for the examination. Upon review, the elected compound is expanded to include
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
, 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
, 
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
, 
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
, 
    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
, and 
    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
. 
The elected ocular condition was expanded to include glaucoma.
Due to restriction based on elections above, claims 3, 37, 40 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Claims 1-6, 13, 37-40 are pending.
Claims 1-2, 4-6, 13, 38-39 are present for examination at this time.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 4-6, 13, 38-39 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating certain ocular disease such as age-related macular degeneration and diabetic retinopathy, it does not reasonably provide enablement for the treatment of any or all ocular disorders/conditions with the claimed compounds of formula I like 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 .  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
The factors to be considered in determining whether a disclosure meets the enablement requirements of 35 U.S.C. 112, first paragraph, have been described in In re Wands, 858 F.2d 731, 8 USPQ2d 1400 (Fed. Cir., 1988).  The court in Wands states, “Enablement is not precluded by the necessity for some experimentation, such as routine screening.  However, experimentation needed to practice the Wands, 8 USPQ2sd 1404).  Clearly, enablement of a claimed invention cannot be predicated on the basis of quantity of experimentation required to make or use the invention.  “Whether undue experimentation is needed is not a single, simple factual determination, but rather is a conclusion reached by weighing many factual considerations” (Wands, 8 USPQ2d 1404).  Among these factors are: (1) the nature of the invention; (2) the breadth of the claims; (3) the state of the prior art; (4) the predictability or unpredictability of the art; (5) the relative skill of those in the art; (6) the amount of direction or guidance presented; (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary. 

While all of these factors are considered, a sufficient amount for a prima facie case is discussed below. 

(1) The nature of the invention and (2) the breadth of the claims:
The claims are drawn to treatment of an ocular disorders/conditions with the claimed compounds of formula I like
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
. Thus, the claims taken together with the specification imply treatment of any or all ocular disorders/conditions with the claimed compounds of formula I like 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

(3) The state of the prior art and (4) the predictability or unpredictability of the art:
The state of the art as addressed by Newman (Hereditary Optic Neuropathies: From the Mitochondria to the Optic Nerve) teaches the issues and etiology of hereditary optic neuropathies, specifically Leber's Hereditary Optic Neuropathy (LHON). This is a maternally-inherited disease that results in a permanent loss of central vision as a result 
Altaweel teaches that no treatment exists for vitelliform macular dystrophy (Best disease).
The National Eye Institute teaches that the only effective treatments for retinopathy of prematurity is surgical in the form of cryotherapy or laser therapy (no drug treatment). 
WebMD teaches that the only surgery can repair retinal detachment (no drug treatment). 
The state of the art as shown by Danziger et al. addresses that many aspects and modalities are involved in the pharmaceutical art, which as a result makes that art highly unpredictable. Pharmacological activity in general is a very unpredictable area. Note that in cases, involving physiological activity such as the instant case, “the scope of enablement obviously varies inversely with the degree of unpredictability of the factors involved”. Se In re Fisher, 427 F.2d 833,166 USPQ 18, 24 (CCPA 1970). The article while directed to automated drug design, specifically addresses the issue of steric hindrance which essentially means that the shape, design, including the kinds and amount of substituents greatly affect the ability and efficacy of a drug to bind to the desired receptor (such as the retinal receptors and free radical/nitric oxide inhibition) and function appropriately (a lock and key interaction).

(5) The relative skill of those in the art:
The relative skill of those in the art is high, typically an M.D. or a PhD. in ophthalmology.

(6) The amount of direction or guidance presented and (7) the presence or absence of working examples:
The specification has provided guidance for treatment of diabetic retinopathy, diabetic macular edema, and age-related macular degeneration with NCI8
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
and similar compounds with similar configurations such as seen in the treatment with 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
in the diabetic animal models and OIR model which are known to reasonably represent diabetic retinopathy, diabetic macula edema, and age-related macular degeneration.
However, the specification does not provide for a method of treatment for all ocular diseases/conditions with all the compounds of formula I. The claims embrace conditions that do not have existing treatments or are to treatments that are to only surgical treatments. The claims are also to a broad breath of compounds which as addressed by Danziger above, has the issue of steric hindrance to bind to the desired site/receptor to provide the therapeutic effect as the elected compound which is 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 and provides a binding and therapeutic effect, but the claims are written embrace 

    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale
and 
    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale
. The compounds must be able to bind to the desired site/receptor and the working example has a limited a specific configuration wherein that specific configuration or a similar limited configuration would have to be present to have a reasonable expectation of success; as it is unlike that all the compounds in the claimed formula are effective for the breath of ocular diseases claimed and the specification does not provide guidance and support to demonstrate that all the compounds of the claimed formula are capable for the treatment for the breath of diseases claimed as many do not have effective treatments or even drug treatments. 
Considering the state of the art as discussed by the references above, particularly with regards to the lack of treatment for the diseases embraced by the instant claims and the issue of steric hindrance with regards to the compound configuration and substituent for binding for therapeutic activity and the high .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5-6, 38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Babinski et al. (U.S. Pat. Pub. 2007/0197509). 
The breath of the claims are so broad as to read on the following prior art.
Rejection:
Babinski et al. teaches and specifically claims the method of treating a neurological disorder including glaucoma with compounds consisting of compounds in Table C which includes 
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
, 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
, 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
, 
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
, and 
    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
(claims 79 and 76, Table C with compounds 36-40; see full document specifically areas cited). It is noted that a compound and its properties/activities cannot be separated; wherein as Babinski et al. teaches and specifically claims the method of treating a neurological disorder like glaucoma with compounds of Table C that fall within the formula claimed, the PPAR agonistic activity of the compound is inherently present. 
All the critical elements are taught by the cited reference and thus the claims are anticipated.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-6, 13, 38-39 are rejected under 35 U.S.C. 103 as being unpatentable over Chaudhary et al. (U.S. Pat. Pub.2009/0226422). 1-2, 4-5 13, 38-39  1-2, 5 38
Rejection:
Chaudhary et al. teaches the treatment of diseases like age-related macular degeneration with an inhibitor of Id (inhibitors of inhibitor of differentiation). Chaudhary teaches various inhibitors of Id including specific compounds in Example 1 (Table 1) 
    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale
(compound 100, Table 1, [129, 140], see full document specifically areas cited). It is noted that a compound and its properties/activities cannot be separated; wherein as Chaudhary et al. teaches age-related macular degeneration with 
    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale
which falls within the instant claimed formula I - the PPAR agonistic activity of the compound is intrinsically present.
While Chaudhary et al. does not expressly exemplify treating age-related macular degeneration with 
    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale
, it would have been obvious before the effective filing date of the claimed invention to treat age-related macular degeneration with the compound as it is prima facie obvious to exemplify the teachings of the prior art with the exemplified compound for the expressly taught condition with a reasonable expectation of success absent evidence of criticality for the compound. 

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
is a homolog of
    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale
. Homologues are of such close structural similarity that the disclosure of a compound renders prima facie obvious its homologue. The homologue is expected to have generally the same properties in which this expectation is then deemed the motivation for preparing homologues. Homologs are obvious even in the absence of a specific teaching to methylate, In re Wood 199 USPQ 137; In re Hoke 195 USPQ 148; In re Lohr 137 USPQ 548; In re Magerlein 202 USPQ 473; In re Wiechert 152 USPQ 249; Ex parte Henkel 130 USPQ 474; In re Fauque 121 USPQ 425; In re Druey 138 USPQ 39. In all of these cases, the close structural similarity of two compounds differing by only one (or two) methyl groups sufficed; no specific teaching to methylate was present or required, absent evidence of criticality for the specific homolog.

Conclusion
Claims 1-2, 4-6, 13, 38-39   are rejected.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GIGI G HUANG/Primary Examiner, Art Unit 1613